Exhibit 10.101

 

EMPLOYMENT CONTRACT

 

THE STATE OF TEXAS

)(

 

 

 

)(

KNOW ALL MEN BY THESE PRESENTS:

 

COUNTY OF MIDLAND

)(

 

 

 

This Employment Contract (“Agreement”) is made and entered into on or as of the
12th day of December, 2005.

 

By this Agreement, Cap Rock Energy Corporation, referred to in this Agreement as
“Company”, acting by and through its President, William L. West, or his
successor, hereinafter referred to as “President” employs Melissa D. Davis,
referred to in this Agreement as “Davis”, and whose principal place of
employment is 500 W. Wall, Midland, Midland County, Texas, who accepts
employment on the following terms and conditions:

 

ARTICLE 1

 


TERMS OF EMPLOYMENT

 

1.01        By this Agreement, the Company, acting by and through and under the
direction of its President, employs Davis and Davis accepts employment with the
Company for an initial term of one (1) year.  Unless a written notice to
terminate this Agreement is executed and properly delivered by either party at
least ninety (90) days prior to an anniversary date of the execution of this
Agreement, this Agreement shall annually and automatically be renewed for an
additional term of one (1) year.  This Agreement may, however, be terminated
earlier, as provided in Article 4, below.

 

1.02        Davis shall have the job duties as assigned to her by the
President.  After Davis has been employed by the Company for ninety (90) days,
and upon a satisfactory evaluation by the President, Davis will be considered
for appointment as Vice President and Chief Financial Officer of the Company.

 

ARTICLE 2

 


EMPLOYMENT COMPENSATION & BENEFITS


 

2.01        As compensation for all services rendered under this Agreement,
Davis shall be paid by Company a salary of $160,000.00 per year, or any greater
amount of compensation including bonuses and deferred compensation authorized by
the wage and salary plan or board policies authorized by the Company, together
with an annual salary adjustment in an amount at least equal to any approved
across the board salary adjustments for all employees.

 

2.02        Davis shall receive three weeks of vacation (annual leave),
available immediately upon her employment pursuant to this Agreement, and the
same sick leave and all other benefits as are accorded regular full-time
employees of the Company including provisions governing accrual and payment
thereof on early retirement or other methods of employment as set forth in the
Company’s employee policies.

 

1

--------------------------------------------------------------------------------


 

2.03        Subject to the above paragraph 2.02, all provisions of the Company’s
rules and regulations relating to annual leave (vacation, 3 weeks per year),
sick leave, early retirement, insurance, savings, deferred compensation,
bonuses, pension program contributions, holiday, stock options as available and
appropriate for her responsibility and experience and other fringe benefits and
working conditions as they now exist or hereafter may be amended, shall apply to
Davis as they would to other employees of the Company.  Notwithstanding the
foregoing however, Davis may, at her option, elect to be covered under or
participate in the Company’s employee benefit plans as though she were hired
prior to May 1, 2002.

 

2.04        Because Davis’s duties will from time to time require her to work
outside of, and in addition to, the Company’s established normal workweek, work
days and work hours, Davis shall be allowed to take compensatory time off.

 

2.05        Company will reimburse Davis for professional dues and continuing
education requirements, including the cost of meeting CPA continuing education
requirements..

 

2.06        Company will pay Davis a signing bonus of $5,000.00 (net after
taxes, FICA and medicare  at the maximum withholding rate are deducted)

 

2.07        Company will pay Davis’s reasonable expenses to include living
expenses while living in Midland on a temporary basis prior to moving her
permanent residence to the Midland area as soon as practical after May 2006. 
The Company will be flexible in accommodating her commute in the interim and
provide Davis with a reasonably priced furnished apartment and a vehicle in
Midland and Davis will use her professional judgment in allocating her time
between her home office in Fort Worth and her Midland office.  The Company
further agrees to pay Davis’s moving expenses as follows:

 

Out of pocket costs of reasonable house hunting trips for her and her spouse and
of moving household contents and automobiles (at least two bids submitted), pets
and family members.

 

 

ARTICLE 3

 


COVENANT TO PERFORM

 

3.01        Davis agrees and covenants to perform her work and services
diligently and use her best efforts to faithfully comply with all of the
assignments duly made to her on behalf of the Company by President or his
designee.

 

3.02        Davis agrees to execute and honor and abide by the Company’s
“Employee Pledge and Proprietary Rights and Information Agreement” which all
other employees of the Company have executed and agreed to, a copy of which is
attached hereto as Exhibit “A”.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4

 


TERM AND TERMINATION

 

4.01        The Company shall employ Davis pursuant to this Agreement for the
one (1) year term beginning with the effective date of her employment hereunder,
yearly renewable subject to and following a satisfactory evaluation employee
appraisal report on Davis by, for successive one year terms.  However, if during
such employment, Davis fails or refuses to perform the work and services
assigned to her on behalf of the Company by the President, or should she become
derelict in so performing, or become unable to perform, or otherwise become in
substantial breach of this Agreement all as may be determined by the President
in his sole discretion or otherwise so act as to give the Company cause, this
Agreement shall, at the President’s sole option, cease and terminate and any of
Davis’s rights hereunder not already finally vested shall cease on or at such
time as the President or his designee shall notify Davis orally or in writing. 
The term “cause” shall include the following:

 

1.                                       Knowingly, willfully and substantially,
during the term of this Agreement, neglects the duties that Davis is required to
perform under the terms of this Agreement.

 

2.                                       Knowingly, willfully and substantially,
during the term of this Agreement, commits clearly dishonest acts toward the
Company with the intent to injure or damage the Company.

 

3.                                       Insubordination or failing to follow
the directives of the President/CEO in connection with normal assigned job
related duties.

 

4.                                       An unsatisfactory evaluation by
President of Davis on the annual employee appraisal.

 

4.02        Notwithstanding paragraph 4.01, this Agreement and Davis’s
employment hereunder may be terminated at such time and upon such terms and
conditions as the parties may mutually agree.

 

4.03        Notwithstanding the provisions of paragraphs 4.01 and 4.02 above,
Davis’s employment hereunder shall terminate under any of the following
conditions:

 

a.                                       Death. Davis’s employment under this
Agreement shall terminate automatically upon her death.  In such event, Davis’s
Base Salary shall continue to be paid to her designated beneficiary for the
remaining term of this Agreement.

 

Total Disability.  The Company shall have the right to terminate this Agreement
if Davis becomes Totally Disabled.  For purposes of this Agreement, “Totally
Disabled” means that Davis is not working and is currently unable to perform the
substantial and material duties of her position hereunder as a result of
sickness, accident or bodily injury for a period of three months.  Prior to a
determination that Davis is Totally Disabled, but after Davis has exhausted all
sick leave and vacation benefits provided by the Company, Davis shall continue
to receive her Base Salary, offset by any disability benefits she may be
eligible to receive, for the remaining term of this Agreement.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 5

 

TRADE SECRETS AND CONFIDENTIAL INFORMATION

 

5.01        During the term of Davis’s employment, the Company will provide
Davis access to, so she may become familiar with, various trade secrets and
other confidential or proprietary information of the Company, train her in the
use of same, and provide associates a working environment in which she can
contribute toward enhancing same and upgrading her general knowledge.  Trade
secrets, proprietary information and confidential information encompass, without
limitation, anything which is owned by the Company and is regularly used in the
operation of the business of the Company to obtain a competitive advantage over
the Company’s competitors who do not know, have access to, or utilize such
information or trade secrets.  Proprietary information further includes, but is
not limited to, records, files, documents, bulletins, publications, manuals,
financial data and information concerning and the identity of customers,
prospects and suppliers.  Trade secrets further include, but are not limited to,
specifications, software programs, both the source code and the object code,
documentation, flow charts, diagrams, schematics, data, data bases, and business
and production methods and techniques.

 

5.02        Davis acknowledges that such training and the use of the trade
secrets and confidential or proprietary information will enable her to perform
her job and enhance her compensation.  Davis recognizes and acknowledges that
the trade secrets and other confidential or proprietary information of the
Company are valuable, special and unique and that the protection thereof is of
critical importance to the Company in maintaining its competitive position.
Davis, therefore, covenants and agrees that, except as required by her
employment hereunder or with the express prior written consent of the Company,
she shall not, during the term of her employment by the Company or at anytime
thereafter, either directly or indirectly, make independent use of, publish or
otherwise disclose any of the aforesaid trade secrets or other confidential or
proprietary information of the Company (whether acquired, learned, obtained or
developed by her alone or in conjunction with others) to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever or
allow any other person , firm, corporation, association or other entity to make
use of, publish or disclose any of the aforesaid trade secrets or other
confidential or proprietary information. Davis agrees not to use, steal, or
appropriate such items or versions thereof, whether copies or reconstructed from
memory or otherwise, in any manner.  Davis further recognizes and acknowledges
that in order to enable Company to perform services for its customers and engage
in Company’s business, information may be furnished to the Company confidential
information and that the goodwill afforded to Company depends upon, among other
things, Company and its employees keeping such services and information
confidential.  Davis therefore agrees that she shall keep all such information
of the Company and any of its affiliates and subsidiaries completely and
absolutely confidential.  This agreement not to disclose confidential
information shall survive after the term of Davis’s employment pursuant to this
Agreement.  Therefore, Davis shall be bound by her agreement herein not to
disclose confidential information of the Company and its affiliates or
subsidiaries both during her employment with the Company and after her
employment with the Company is terminated.  A violation by Davis of this Article
shall be a material violation of this Agreement and will justify legal and/or
equitable relief.  Davis recognizes that if she breaches this agreement and
discloses confidential information or trade secrets of the Company or any of its
affiliates or

 

4

--------------------------------------------------------------------------------


 

subsidiaries, the Company will suffer substantial, irreparable and continuing
injuries, damages and costs attendant thereto.  Further, recognizing that money
damages may not provide adequate relief, Davis agrees that, in the event that
she breaches or threatens to breach this Agreement, the Company shall be
entitled to a preliminary or permanent injunction in order to prevent the
continuation of such harm and, as liquidated damages, Davis shall forfeit all
payments made pursuant to this Agreement from the date the Agreement was
breached and any payments that are or may be due pursuant to this Agreement, as
well as any rights or benefits, including health insurance benefits.

 

5.03        Davis and the Company acknowledge and agree that the fact that the
Parties have entered into this Agreement and the terms of this Agreement are
confidential.  Neither of the Parties may therefore disclose the terms of this
Agreement to others, except as necessary with regard to the filing of income
taxes and other necessary documents or as required by law, or pursuant to a
subpoena or court order, unless such disclosure has been approved by the other
Party’s written permission.

 

ARTICLE 6

 

NON-COMPETITION AGREEMENT

 

Davis agrees that upon her termination of employment from the Company, for a
period of Two (2) years, she will not engage or participate, directly or
indirectly, in competition with the Company or any of its affiliates or
subsidiaries without the prior written consent of the Company which consent
shall not be unreasonably withheld.  This Agreement shall prohibit Davis from,
among other things, attempt to serve or assist others in serving the Company’s
present or potential customers. Davis further agrees that she will never at any
time after executing this Agreement, assist any person or entity in buying,
merging with or acquiring the Company unless the Company consents in writing.

 

ARTICLE 7

 

PROHIBITIONS

 

7.01        Davis shall not, at any time during or after the term of this
Agreement, make derogatory, false, or misleading oral or written comments to any
person or entity regarding the Company, its management, officers, directors,
employees or agents. Davis agrees generally to speak favorably of the Company
and her employment with the Company.

 

7.02        Davis agrees that neither she, nor any member of her immediate
family, shall run for or serve as a Director of the Company for a period of five
(5) years after Davis’s employment with the Company is terminated.

 

7.03                        The Company and Davis recognize and agree that the
damages to the Company for violation of Articles 5,6 and 7 may be difficult, if
not impossible to ascertain, and therefore the Parties hereby agree that in the
event Davis breaches these Articles 5, 6, and 7, the Company shall be entitled
to liquidated damages for such breach which shall be forfeiture and
reimbursement by Davis of all amounts paid to Davis from the time of the breach,
received by Davis from Company pursuant to this Agreement from the time of the
breach, or any amounts which Davis is entitled to receive pursuant to this
Agreement, and all rights and benefits, including

 

5

--------------------------------------------------------------------------------


 

health insurance benefits and stock which Davis may be entitled to receive
pursuant to this Agreement.

 

ARTICLE 8

 


SUPERSESSION AND EFFECTIVENESS

 

8.01        This Agreement supersedes any other agreement or understanding,
written or oral, between the parties with respect to the matters covered
hereunder, and it contains the entire understanding of the parties and all of
the covenants and agreements between them with respect to Davis’s employment.

 

8.02        This Agreement shall bind and be for the benefit of the parties to
the agreement, as well as their respective successors, heirs and assigns, it
being understood, however that this Agreement may be assigned only with the
written consent of both parties.

 

8.03        The existence and effectiveness of this Agreement between the
parties hereto does not preclude or otherwise interfere with employment of Davis
by subsidiary corporations of Cap Rock Energy Corporation, or by any corporation
organized by the Company’s Board of Directors for the benefit of the Company, or
the receipt of compensation by Davis from any such corporations.

 

8.04        This Agreement shall become binding upon the parties from and as of
the date of the execution.

 

ARTICLE 9

 

GOVERNING LAW

 

This Agreement has been executed in the State of Texas and shall be governed by
and construed in all respects in accordance with the laws of the State of Texas.

 

ARTICLE 10

 

ARBITRATION

 

All disputes, claims and matters in question arising under, with respect to or
out of this Agreement or the relationship between the parties created by this
agreement, whether sounding in contract, tort or otherwise, which cannot be
resolved between the Parties, shall be resolved by binding arbitration pursuant
to the Federal Arbitration Act.  The arbitration shall be administered by the
American Arbitration Association (“AAA”) in Dallas, Texas in accordance with the
Commercial Arbitration Rules of the AAA..  There shall be three arbitrators. 
Each party shall designate an arbitrator, who need not be neutral, within 30
days of receiving notification of the filing with the AAA of a demand for
arbitration.  The two arbitrators so designated shall elect a third arbitrator. 
If either party fails to designate an arbitrator within the time specified or
the two parties’ arbitrators fail to designate a third arbitrator within 30 days
of their appointments, the third arbitrator shall be appointed by the AAA.  The
decision or award of a majority of the arbitrators shall be final and binding
upon the parties.  Any arbitral award may be entered as a judgment or order in
any court of

 

6

--------------------------------------------------------------------------------


 

competent jurisdiction.  It is expressly agreed that the arbitrators shall have
no authority to award punitive or exemplary damages, the parties hereby waiving
their right, if any, to recover punitive or exemplary damages, either in
arbitration or in litigation.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals, one being retained by each, on or as of the 19th day of December,
2005.

 

 

 

 

CAP ROCK ENERGY CORPORATION

 

 

 

 

/s/ Melissa D. Davis

 

/s/ William L. West

 

MELISSA D. DAVIS

WILLIAM L. WEST, President

 

 

THE STATE OF TEXAS

)(

 

 

 

)(

 

 

COUNTY OF MIDLAND

)(

 

 

 

 

This instrument was acknowledged before me on this the 19th day of December,
2005, by WILLIAM L. WEST, President of Cap Rock Energy Corporation, a Texas
corporation, on behalf of said corporation.

 

 

/s/ Peggy Sue Geer

 

 

Notary Public, State of Texas

 

Printed Name of Notary:

 

 

 

My Commission Expires: 3/31/07

 

(SEAL)

 

 

THE STATE OF TEXAS

)(

 

 

 

)(

 

 

COUNTY OF MIDLAND

)(

 

 

 

 

This instrument was acknowledged before me on this the 19th day of December,
2005, by MELISSA D. DAVIS.

 

 

/s/ Peggy Sue Geer

 

 

Notary Public, State of Texas

 

Printed Name of Notary:

 

 

 

My Commission Expires: 3/31/07

 

(SEAL)

 

7

--------------------------------------------------------------------------------